Citation Nr: 1757398	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  03-25 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C, based upon substitution of the appellant.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1980.  The Veteran died in January 2009.  The appellant is the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By a rating action in May 2002, the RO denied the Veteran's claim of service connection for Hepatitis C.  He perfected a timely appeal to that decision.  

In November 2004, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2005.  In March 2007, the Board again remanded the case to the RO in order to afford the Veteran a personal hearing.  Accordingly, in August 2007, the Veteran and the appellant testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

In a November 2007 decision, the Board denied the Veteran's claim for service connection for hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted a joint motion for remand (JMR), vacating the Board's decision and remanding for additional proceedings.  

Unfortunately, the Veteran passed away before a decision could be made regarding his appeal.  Following the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits that were received by the RO in February 2009.  By a rating action in March 2009, the RO denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant perfected a timely appeal to that decision.  

In March 2011, the appellant requested that she be substituted as the claimant in the Veteran's appeal that was pending before the Board.  In a June 2011 letter, the appellant was advised that she had been substituted in the Veteran's appeal.  

In September 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, SSOCs were issued in June 2015.  In August 2015, the Board again remanded the claims to the RO for further development.  Following the requested development, SSOCs were issued in October 2015 and December 2015.  

In November 2016, the Board once again remanded the case to the RO for further evidentiary development.  Following the requested development, SSOCs were issued in June 2017.  


FINDINGS OF FACT

1.  The Veteran died in January 2009; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claim to completion.  

2.  The death certificate reflects that the Veteran died in January 2009, at the age of 52; the immediate cause of death was listed as sepsis syndrome.  No other significant condition contributing to his death was reported on the death certificate. No autopsy was performed.  

3.  At the time of the Veteran's death, service connection was in effect for osteoarthritis of the lumbosacral spine, with radiculopathy of both legs, rated as 40 percent disabling.  

4.  Hepatitis C was not manifested in service or for many years thereafter, and is not shown to be related to any injury, disease, or event in service.  

5.  The probative evidence of record does not show that the listed cause of the Veteran's death, sepsis syndrome, was related to his active military service.  

6.  A service-connected disability was not the principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C, for substitution as claimant, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2017).  

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.312 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  General Service Connection Provisions.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Notably, hepatitis C is not recognized under 38 C.F.R. § 3.309(a) as chronic. 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b).  

III.  Factual background and Analysis-SC hepatitis C.

The appellant essentially contends that the Veteran contracted hepatitis C while serving on active duty.  The veteran noted that, although he was not trained for it and it is not listed in his personnel records as his military occupational specialty (MOS), he worked as a medic while stationed in Hawaii. During testimony, he detailed his treatment of soldiers returning from Vietnam.  The Veteran maintained that he contracted hepatitis C while serving as a "volunteer medic"; as a medic he had to draw blood, give shots and generally care for the wounded.  As a result, he was exposed to blood.  During the personal hearing in August 2007, the Veteran reported two incidents during which he was exposed to blood from other soldiers.  Both of those incidents were during filed exercises.  They were not given protective gloves.  They performed ATS physicals, gave flu shots, and drew blood from individuals being prepared for discharge (exit physicals and examinations).   The Veteran maintained that he never used any types of intravenous drugs, nasal drugs or anything of the sort; he also stated that he never experimented with drugs after his separation from service.  After his divorce, he did have a problem with alcohol for about 18 months from 1998 to 2000.  

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for hepatitis C.  

The record shows that the Veteran was first definitively diagnosed with hepatitis C in 2000.  Subsequent VA and non-VA treatment notes document treatment for chronic hepatitis C infection.  The Veteran has thus shown medical evidence of the claimed disease; however, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The medical evidence of record, however, does not establish that the Veteran's hepatitis C was related to his active duty service.  In this regard, the Board notes that the STRs, including his November 1979 separation examination, do not document any diagnosis of or treatment for hepatitis.  At his separation examination, the Veteran's liver functioning was determined to be normal. Laboratory testing was also normal.  As such, hepatitic C was not manifest, identified, or diagnosed during service or within one year of separation. Furthermore, nothing suggests that he had characteristic manifestation of the disease process during that time frame.  See 38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

As noted above, the Veteran asserted that he contracted hepatitis C through exposure to blood from fellow soldiers that he helped to treat as a "volunteer medic."  See, e.g., the August 2007 Board hearing transcript.  He further reported that he had never been exposed to a person with hepatitis C in civilian life, he had not received any blood transfusions, he never abused drugs, and he was never involved with multiple sex partners.  See August 2002 Notice of Disagreement.  

Of record is a new patient evaluation from the UAB Liver Center, dated in March 2002, which show that the Veteran was seen for follow up evaluation of hepatitis C.  It was noted that the Veteran was originally diagnosed with chronic hepatitis C viral infection on the basis of abnormal liver function tests obtained during a visit to his privary care physician here.  It was noted that the Veteran admitted to social alcohol use and tobacco; and major risk factor for chronic hepatitis C viral infection includes intranasal cocaine use while in the military in the 1970s and percutatneous exposure to potentitally infected blood.  No history of intravenous drug use or blood transfusions.  

The Board notes potentially conflicting evidence of record as to whether the Veteran's hepatitis C was incurred in service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, though, as explained below, there are legitimate reasons for accepting the VA examiners' opinions over the private treatment providers' opinions.  

As to whether the hepatitis C was incurred in service as a result of the Veteran being exposed to the blood of other soldiers, in a September 2004 lay statement, a service member who served with the Veteran related that the Veteran worked as a medic (although he does not indicate he was serving at the same location at this time).  He stated that it could be easily understood how the veteran could have been exposed to the virus.  The record also contains an April 2001 letter from a private doctor, Dr. Jeffrey J. Crittenden, who indicated that the onset of the infection was not known, but based on history provided by the Veteran, he had abnormal liver enzymes dating back to at least 1996, which was likely due to hepatitis C.  He concluded that, based on other historical information, it was possible that the Veteran could have had hepatitis C for an excess of 20 years, but noted that it was otherwise impossible to state the exact duration of the Veteran's chronic hepatitis C.  In addition, the record contains a June 2004 private medical record, from Dr. John J. Burgess, wherein he noted that the Veteran had hepatitis C apparently contracted as a medic in Vietnam.  Similarly, a private treatment report from Dr. Stephen L. Chastain, dated in July 2004, noted a past medical history of hepatitis C, apparently contracted as a medic in Vietnam.  

To the extent that the statements from Dr. Burgess and Dr. Chastain represent evidence in favor of the claim, the Board is affording them little probative value as each of the opinions is inadequate.  The record does not indicate that the Veteran served in Vietnam during or in the Vietnam War.  The opinions of Drs. Burgess and Chastain are based on the false assumption that the Veteran contracted the hepatitis C virus working as a "medic" in Vietnam.  Thus, these opinions are based on an inaccurate factual premise and are entitled to little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Samuels v. West, 11 Vet.App. 433   (1998)(where veteran's account of having sustained post- traumatic stress disorder precipitating stressors while serving in Vietnam rejected where evidence showed veteran never to have served in Vietnam).  Moreover, Drs. Burgess and Chastain did not mention any other risk factors for hepatitis C or the fact that the Veteran had a history of intranasal cocaine use.  As noted above, medical opinions that are based on an inaccurate factual premise are given less probative weight than opinions based on an accurate and full medical history.  

On the contrary, the majority of the medical evidence of record is against a finding that the Veteran's hepatitis C was incurred as a result of an inservice incident.  For example, following a VA examination in July 2003, the examiner opined that it was not as likely as not that the hepatitis C was related to service.  Review of the claims file revealed no blood transfusion or illicit (street drugs) intravenous drug use while in service, which the examiner noted were the most likely ways of contracting the hepatitis C virus.  Following another VA examination in June 2005, the VA examiner opined that no service connection was identified for the veteran's hepatitis.  She located no service exposures in the claims file and located no liver function test results done during service in the claims file.  

In consideration of the December 2008 Joint Motion, the Board determined that the June 2005 VA examiner failed to consider and account for the Veteran's lay statements detailing the risk factors to which he was exposed during service.  As such, a VA medical opinion was obtained in October 2011.  Following a review of the claims file, a VA nurse practitioner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The nurse practitioner noted that, according to the claims file, the Veteran denied any risk factors for hepatitis C except being exposed to blood while in service.  She noted that, an extensive review of the claims file does indicate any blood or blood products in service.  There were no liver functions for review.  She noted that the Veteran was diagnosed with hepatitis in 2001, but there is no way to state how long he had hepatitis C prior to the diagnosis without resorting to mere speculation.  She noted the Veteran's contentions that he was a "volunteer medic" during service and provided first aid care during field exercises; however, the private treatment records, dated in 2002, note a history of intranasal cocaine use during service in the 1970s.  The examiner indicated that she could not state without resort to speculation that his hepatitis C was service related because the evidence simply does not show this condition began in service or was caused by some event in service.  

The Veteran's claims folder was referred to a medical doctor in September 2015 for review and opinion regarding the etiology of the hepatitis with consideration of the Veteran's lay statement regarding his duties as a medic in service.  The physician opined that the Veteran's hepatitis was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The physician observed that there was no STR evidence found of the service member ever having been exposed to blood or blood products while serving on active duty.  In fact, even if the service member were a "volunteer medic" during field exercises, actual blood products were not used during these exercises.  There was no documentation of liver function testing having occurred in the service.  In 1989, the hepatitis C virus was discovered by the CDC; it was not until 1992 that HCV-RNA ultraquant testing became available.  On September 21, 2001, liver biopsy was diagnostic for Hepatitis C.  In 2002, the Veteran admitted to inservice use of intranasal cocaine which is a risk factor in contracting hepatitis C, yet on the other hand, its usage cannot be opined to be the in-service cause of hepatitis C without resorting to mere speculation.  On January 14, 2009, Southeast Alabama H&P reports hepatitis C with progressive cirrhosis/liver disease; later coded same date with death certificate reading "Sepsis syndrome."  There is no objective medical evidence supporting the existence of hepatitis C during active duty or as a result of active duty service, or in fact what year he actually contracted the disease.  

In March 2017, a VA examiner opined that it is less likely than not that the Veteran contracted hepatitis C while on active duty, because there is no objective evidence to support the claim.  It cannot be stated when he contracted hepatitis C without resorting to mere speculation.  The examiner stated that the STRs do not contain any evidence whatsoever that the Veteran served as a medic, any active duty incident reports of needle stick or significant wound care exposures, a diagnosis of Hepatitis or liver function test results.  According to civilian records, the Veteran was not diagnosed with hepatitis C until approximately 1996, 16 years following separation.  There is no objective medical evidence supporting the existence of hepatitis C during active duty or as a result of active duty service or what year he contracted the disease.  

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  In addition, the VA examiners provided adequate rationales for their opinions, and those opinions were based on review of claims file, including the STRs and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons the Board finds the September 2015 and March 2017 opinions to be the most probative evidence of record regarding the etiology of the Veteran's hepatitis C.  

As noted above, the crux of the Veteran's claim is the assertion that he has no other risk factors for hepatitis C other than the exposure to the blood of other soldiers while acting as a "volunteer medic" out in the field.  In this regard, he is clearly not credible.  First, the Veteran's military personnel records indicate that his MOS was as an artillery crewman.  In addition, he testified that he never used any type of intravenous or nasal drugs; however, in the October 2011 medical opinion, the examiner referred to a private treatment record dated in 2002 which noted a history of intranasal cocaine use during service in the 1970's.  

To the extent that the Veteran and the appellant claim that the Veteran's hepatitis C was related to his service, the Board finds that the etiology of the Veteran's hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of hepatitis C, and/or the etiology thereof, cannot be made by the Veteran or the appellant based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As the Veteran or the appellant has not demonstrated that he or she has expertise in medical matters, he or she is not competent to render a medical etiology of hepatitis C in this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for hepatitis C.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

IV.  Factual background & Analysis-S/C-Cause of death.

The Appellant seeks service connection for the cause of the Veteran's death.  She claims that the Veteran's death was caused by hepatitis C, which she contends was due to service.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  

After review of the medical evidence in light of the above-noted criteria, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.  

The record reflects that the Veteran died in January 2009, at the age of 52.  A certificate of death, dated in January 2009, lists the immediate cause of death as sepsis syndrome.  No other significant condition contributing to the Veteran's death was reported on the death certificate.  No autopsy was performed.  

There is no factual basis in the record that the fatal disease listed on the Veteran's death certificate, sepsis was incurred during service.  Significantly, the STRs are negative for the fatal disease.  As noted above, the STRs are silent for a diagnosis of any illness related to the liver or any symptoms of an illness that could later be connected to hepatitis C; and, he specifically denied a history of frequent indigestion, stomach problems, liver problems, gall bladder, gallstones, or jaundice.  The Board notes that there is no competent evidence of hepatitis C during service or within one year of separation from service.  At the time of separation, the abdomen and viscera were clinically normal.  

From the competent evidence of record, which include private treatment reports as well as VA treatment notes, hepatitis C was not diagnosed until sometime in 2000-approximately 20 years after active duty in March 1980.  The Veteran was admitted to the hospital in January 2009 with liver failure; the impression was hepatitis C with liver disease/liver failure.  Clearly, there was the passage of many years between discharge from active service and medical documentation of hepatitis C, and sepsis.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Veteran maintained that he was exposed to hepatitis C virus while serving as a "volunteer medic" during service, at which time he treated the wounded and administered shots.  There is no evidence, however, that he was trained for or performed duties that would place him in a position of exposure to blood or blood products in the course of these duties.  The records indicate that the Veteran's military occupational specialty was as a field artillery crewman.  There is no indication that he was a medic or worked in an aid station or hospital environment.  Therefore, the Board finds that exposure to hepatitis infection through his assistance to injured soldiers is not credible.  Finally, there is no evidence of an acute illness associated with hepatitis infection during active service.  

Moreover, in this case, the probative evidence of record is against a finding of a causal relationship between the Veteran's sepsis or chronic active hepatitis C and his active military service.  Significantly, the most probative evidence of record is the medical opinions dated in September 2015 and March 2017.  Following a review of the record in September 2015, the examiner opined that the Veteran's hepatitis was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The physician observed that there was no STR evidence found of the service member ever having been exposed to blood or blood products while serving on active duty.  In fact, even if the service member were a "volunteer medic" during field exercises, actual blood products were not used during these exercises.  There is no objective medical evidence supporting the existence of hepatitis C during active duty or as a result of active duty service, or in fact what year he actually contracted the disease.  Similarly, in March 2017, a VA physician reviewed the claims folder and opined that it is less likely than not that the Veteran contracted hepatitis C while on active duty, because there is no objective evidence to support the claim.  The examiner's opinion was provided after a review of the Veteran's claim file including service medical records and private medical treatment records.  The Board finds the opinion to be reasoned and persuasive.  Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death, sepsis, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The record, however, does not include any probative medical evidence or opinion that the service-connected osteoarthritis of the lumbosacral spine contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  

The Board has considered the appellant's contentions that the Veteran's in-service experiences contributed to his death; however, as a layperson, the appellant is not competent to give a medical opinion on the medical causation question presented here.  Thus, although the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a disease such as sepsis or hepatitis that requires specialized knowledge and testing to diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.  

Significantly, no medical provider has attributed the Veteran's sepsis syndrome to service or any incident of service.  Based on the foregoing, the competent evidence does not show that the Veteran actually had a service-connected disability that was either the principal or a contributory cause of his death nor should he have been service-connected for a disability that was the principal or contributory cause of his death.  

Given the above, there is no competent evidence showing that the fatal disease process was related to any incidence of service.  Therefore, the preponderance of the evidence is against service connection for cause of death.  Because there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  







ORDER

Entitlement to service connection for hepatitis C, for substitution as claimant, is denied.  

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


